DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed October 29, 2020, as Application No. 63/107,045.

Drawings
The drawings were received on October 29, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “Disclosed herein is a conduit cap”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said central threaded opening" in line 2, which is confusing and renders the claim indefinite.  It is unclear whether the applicant is referring to the previous mentioned “first threaded axial blind opening” or introducing a new threaded opening.  If the applicant is referring to the previous mentioned term, then he/she should recite the term with consistency.  If the applicant is referring to a new threaded opening, then he/she should make the term more distinguishable.  
Claim 1 recites the limitation "said shoulder" in line 9, which is confusing and renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a shoulder in previous lines of the claim.
Claim 1 recites the limitation "said first clamp" in line 11, which is confusing and renders the claim indefinite.  It is unclear whether the applicant is referring to the previous mentioned “outer clamp” or introducing a new first clamp.  If the applicant is referring to the previous mentioned term, then he/she should recite the term with consistency.  If the applicant is referring to a new first clamp, then he/she should make the term more distinguishable.  
Claim 2 recites the limitation "said thread" in line 2, which is confusing and renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a thread in previous lines of the claim.
Claim 2 recites the limitation "said first clamp" in line 4, which is confusing and renders the claim indefinite.  It is unclear whether the applicant is referring to the previous mentioned “outer clamp” or introducing a new first clamp.  If the applicant is referring to the previous mentioned term, then he/she should recite the term with consistency.  If the applicant is referring to a new first clamp, then he/she should make the term more distinguishable.  
Claim 3 recites the limitation "said clamp" in line 1, which is confusing and renders the claim indefinite.  It is unclear whether the applicant is referring to the previous mentioned “outer clamp” or introducing a new clamp.  If the applicant is referring to the previous mentioned term, then he/she should recite the term with consistency.  If the applicant is referring to a new first clamp, then he/she should make the term more distinguishable.  
Claim 6 recites the limitation "said clamp" in lines 1-2, which is confusing and renders the claim indefinite.  It is unclear whether the applicant is referring to the previous mentioned “outer clamp” or introducing a new clamp.  If the applicant is referring to the previous mentioned term, then he/she should recite the term with consistency.  If the applicant is referring to a new first clamp, then he/she should make the term more distinguishable.  
Claim 6 recites the limitation "said transverse bore" in line 2, which is confusing and renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a thread in previous lines of the claim.
Claim 6 recites the limitation "said boss" in line 2, which is confusing and renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a thread in previous lines of the claim.
Claim 7 recites the limitation "said central axial threaded opening" in line 2, which is confusing and renders the claim indefinite.  It is unclear whether the applicant is referring to the previous mentioned “first threaded axial blind opening” or introducing a new threaded opening.  If the applicant is referring to the previous mentioned term, then he/she should recite the term with consistency.  If the applicant is referring to a new threaded opening, then he/she should make the term more distinguishable.  

Treatment of Claims
The examiner assumes that the applicant’s reference to “the central threaded opening” and “the central axial threaded opening” refers to the previously mentioned first threaded axial blind opening of claim 1, that the reference to “said first clamp” and “said clamp” refers to the previously mentioned outer clamp of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (KR Pat Number 100982047, herein referred to as Chang) in view of Bachle (Pat Num 4,248,490).  Chang discloses a conduit cap (Figs 6 & 10) that supports an overhead line and protects transmission/distribution lines from lightning by reducing construction costs and period by adjusting the location and angle of the overhead wire (abstract and technical field, Page 1).  Specifically, with respect to claim 1, Chang discloses a conduit cap (200 & 300, Fig 6) comprising a cap (300) defining a central first opening (inside of 300 extending from left end, Figs 6 & 15) and being a top and an interior cylindrical rim coaxial (outer surface of interior of 300 located at 519, Fig 15) with said central first opening (inside of 300 extending from left end, Figs 6 & 15) and having an outer clamp (508, as shown in Fig 10) defining a transverse second opening (not numbered, Figs 10 & 15) and having two outwardly projecting angularly spaced shoulders (adjacent left and right 506, Figs 10 & 15), an outer clamp member (507) defining a third opening (not numbered, Figs 10 & 15) aligned with said transverse second opening (not numbered, Figs 10 & 15) and a pair of parallel recesses (left and right edges 506, Fig 15), wherein said outer clamp member (507) has a pair of opposed wings (bent portions on left and right edges of 507), wherein the pair of wings (bent portions on left and right edges of 507, Figs 6 & 15) at least defining a recess (left and right 506, Fig 15) dimensioned to receive a shoulder (Page 3, Paragraph 17), and a bolt (509) insertable though said third opening and engageable in said transverse opening to clamp said outer clamp member (507) to said clamp member (508, Page 3, Paragraph 17).   With respect to claim 2,  Chang discloses that said outer clamp member (507) is capable of being rotatable 90° (i.e. the clamp member may be rotated to accommodate the position of the ground wire, Page 3, Paragraph 13) and said bolt (509) is insertable through the second opening (not numbered, Figs 10 & 15), the third opening (not numbered, Figs 10 & 15) and engageable in said second transverse opening (not numbered, Figs 10 & 15) to clamp said outer clamp member (507) to said outer clamp (508, Fig 15).   With respect to claim 3, Chang discloses that the outer clamp (508) defines a pair of parallel recesses (left and right 506, Fig 15).   With respect to claim 4, Chang discloses that the outer clamp member (507) defines a pair of parallel recesses (left and right 506, Fig 15).   With respect to claim 5, Chang discloses that the  pair of wings (bent portions on left and right edges of 507, Figs 6 & 15) are curved (Fig 10).  With respect to claim 6, Chang discloses that a boss (projection adjacent 506, Fig 10) extends outwardly from the outer clamp (508) and defines said transverse recess (not number, recesses on side of 508), wherein the boss (projection adjacent 506) is at least partially receivable by said outer clamp member (508, Fig 10).   With respect to claim 7, Chang discloses that the cap (300) has an interior which defines said first central axial opening (Fig 15).   With respect to claim 8, Chang discloses that the conduit cap (300) is a cast member (Fig 10).


Chang doesn’t necessarily disclose the central first opening being a central first threaded axial blind opening nor the second opening defining a second threaded opening, nor the outer clamp member having two pairs of opposed wings, wherein each pair of wings at least defining a recess dimensioned to receive a said shoulder, nor the bolt being threadably engageable in said second opening (claim 1), nor the interior boss defining a threaded opening (claim 7), nor the cast member being made of metal (claim 8).
	Bachle teaches a conduit cap (Figs 1-7), for usage with a grounding wire (Col 3, lines 4-7),  having improved conductivity and low resistance, while also passing high current without overheating or melting (Col 2, lines 7-21).  Specifically, with respect to claim 1, Bachle teaches a conduit cap (200) defining a central first threaded axial blind opening (located at 201, Col 3, lines 50-51), an outer clamp (110) having a second threaded opening (115), wherein an outer clamp member (140) may comprise two pairs of opposed wings (147 & 148) defining a recess (located at 151 & 152, Figs 6 & 7) to retain the grounding wire (210) and dimensioned to receive the shoulder (117 & 118) of the outer clamp (110, Col 4, lines 32-35), wherein a bolt (170) is threadably engaged in second opening (115, Col 3, lines 62-67).  With respect to claim 7, Bachle teaches that the cap (200) comprises an interior boss (Fig 1, area projecting from outer ring 200) defining the threaded opening (115, Fig 1).  With respect to claim 8, Bachle teaches that the cap (200) is a cast member that may be made of metal (Col 2, lines 20-25).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the conduit cap of Chang to comprise the threaded configuration as taught by Bachle because Bachle teaches that such a configuration provides a conduit cap (Figs 1-7), for usage with a grounding wire (Col 3, lines 4-7),  having improved conductivity and low resistance, while also passing high current without overheating or melting (Col 2, lines 7-21), while also reducing overall parts of Chang by screwing the bolt directly into the openings rather than attaching the bolt to a screw.
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made to modified that conduit cap of Chang to comprise each wing to be a pair of wings as taught by Bachle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (St. Regis Paper Co v. Bemis Co., 193 USPQ 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various conduit caps.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 9, 2022